Title: To Thomas Jefferson from James Sullivan, 22 January 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 22d January 1807
                        
                        Leonard Jarvis Esqr. who has been in respectable public life in Massachusetts, is going to the capital on
                            business, and has conceived that a letter from me may have a tendency to procure him the notice of the President of the
                            United States; to whose administration he and his connexions are warmly attached. I do not feel willing to injure myself
                            so much as to say that a recommendation from me would be wholly useless with you; and I therefore deliver him this letter.
                            our affairs here are very well; the republicans have taken the field from their enemy, and their ground is so strong that
                            nothing but a great and unexpected error can overthrow them. The wild beasts of Ephesus fight yet with fury. 
                  I have the
                            honour to be with entire devotion your humble Servant
                        
                            Ja Sullivan
                            
                        
                    